                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION


CORTNE MARESSE ROBINSON,                          §
                                                  §
                Petitioner,                       §
                                                  §
v.                                                §         CIVIL ACTION NO. 1:17-cv-11
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                Respondent.                       §
     .
                                                ORDER

         Before the Court is Respondent’s unopposed motion to substitute counsel (docket entry

#75).    The Director desires to substitute Garrett Greene for George A. d’Hermecourt as counsel.

The motion is reasonable.     It is therefore

         ORDERED that Respondent’s unopposed motion to substitute counsel (docket entry #75)

is GRANTED and Garrett Greene is substituted for George A. d’Hermecourt as the Respondent’s

attorney.

         So ORDERED and SIGNED this 30th day of December, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
